Citation Nr: 1231762	
Decision Date: 09/14/12    Archive Date: 09/19/12

DOCKET NO.  08-28 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUES

Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

G. Jackson, Counsel



INTRODUCTION

The Veteran served on active duty from July 1966 to July 1968.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued by the RO, which granted service connection for PTSD and assigned an initial 10 percent rating.

In July 2010, the Board granted an increased, initial 30 percent rating for the Veteran's PTSD but denied a rating in excess of 30 percent for the PTSD.  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claim (Court).  

In April 2012, the Court issued a single judge memorandum decision vacating the July 2010 decision with regard to the portion of the Board's decision that denied a rating in excess of 30 percent for the PTSD and remanding the matter for further development.  

A claim for secondary service connection for depression has been raised by the evidence.  That matter is referred to the RO for initial adjudication.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In the April 2012 single judge memorandum, the Court found that in the July 2010 decision, the Board failed to give adequate reasons and bases to support its decision to deny entitlement to a rating in excess of 30 percent for the PTSD.  Specifically, the Court found that the Board failed to discuss favorable evidence that suggested PTSD symptomatology of a worse severity than the assigned 30 percent rating contemplated and failed to explain why such evidence was afforded less probative weight.  

The Court also found that it was unclear whether the Board considered the Veteran's psychiatric disorders, other than PTSD, to include whether such disorders were aggravated by his service-connected PTSD.  In this case, the Veteran's psychiatric history is complex.  Service connection for PTSD has been established, and the issue of entitlement to an initial rating in excess of 30 percent is currently before the Board on appeal.  The evidence of record also reflects that the Veteran has a long history of diagnosis of depressive disorder and dysthymic disorder, for which service connection is not in effect.  

Under 38 C.F.R. § 3.310(a) (2011), service connection may also be granted for disability that is proximately due to or the result of a service-connected disease or injury.  That regulation permits service connection not only for disability caused by service-connected disability, but for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Effective October 10, 2006, VA amended 38 C.F.R. § 3.310 with regard to the requirements for establishing secondary service connection on an aggravation basis.  See 71 Fed. Reg. 52,744-47 (Sept. 7, 2006) (see 38 C.F.R. § 3.310(b)).  

In the March 2008 VA examination report, the psychologist commented that the depression was secondary to the Veteran's heart attacks and possibly aggravated by his PTSD symptoms.  The psychologist further explained that depression is related to the heart attack and impacts the Veteran's functioning more than PTSD symptoms "which may have been aggravated."  The psychologist opines that if the depression had not occurred the Veteran's functioning would have been good, just as it was prior to his heart attack, and the PTSD symptoms would not have created the diagnosis of PTSD seen in the Veteran's presentation.  Given this convoluted and unclear psychiatric history, the Board finds additional VA examination is necessary to address the Veteran's entire psychiatric picture, including whether there has been an increase in severity of the service-connected PTSD and whether the Veteran has manifestations of an acquired psychiatric disorder other than PTSD, that was caused or aggravated by the service-connected PTSD.

The Board emphasizes that where it is not possible to distinguish the effects of a nonservice-connected condition from those of a service-connected condition, the reasonable doubt doctrine dictates that all symptoms be attributed to the veteran's service-connected disability.  See Mittleider v. West, 11 Vet. App. 181 (1998).  If the examiner finds that an acquired psychiatric disorder, other than PTSD was not caused or aggravated by the service-connected PTSD and also determines that the symptoms/effects of the Veteran's acquired psychiatric disorder cannot be separated from the service-connected PTSD symptoms, then the examiner should render findings responsive to the criteria for rating PTSD.

Accordingly, the case is REMANDED for the following action:

1.  A letter should be sent to the Veteran explaining, in terms of 38 U.S.C.A. §§ 5103 and 5103A (West 2002 & Supp. 2011), the need for additional evidence regarding his claims.  This letter should reflect all appropriate legal guidance pertaining to secondary service connection claims.  Allen v. Brown, 7 Vet. App. 439 (1995).

2.  The RO should contact the Veteran and obtain the names and addresses, and approximate dates of treatment of all medical care providers who treated the Veteran for his psychiatric disabilities.  After the Veteran has signed the appropriate releases, previously unidentified records should be obtained and associated with the claims folder.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

3.  After all records/responses received from each contacted entity are associated with the claims file, the RO should arrange for the Veteran to undergo VA mental disorders examination, by a psychiatrist or psychologist, at a VA medical facility.  The purpose of the examination is to assess the severity of the PTSD and to determine whether it has resulted in any secondary psychiatric disorders.  The entire claims file, to include a complete copy of the REMAND, must be made available to the individual designated to examine the Veteran and the examination report should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies (to include psychological testing if warranted) should be accomplished (with all results made available to the requesting individual prior to the completion of his or her report) and all clinical findings should be reported in detail.

Following the examination, the psychiatrist or psychologist is requested to provide an opinion as the following questions:

(a)  Is it at least as likely as not (50 percent chance or better) that the Veteran has an acquired psychiatric disorder, other than PTSD?  If so, was that disorder caused by the service-connected PTSD?
  
(b)  If any such psychiatric disorder was not caused by PTSD, then was any diagnosed acquired psychiatric disorder aggravated (i.e., worsened beyond its natural progression) by the Veteran's service-connected PTSD?  If so, the examiner should attempt to objectively quantify the degree of aggravation above and beyond the level of impairment had no aggravation occurred.

With respect to the service-connected PTSD, the examiner  should render specific findings as to the existence and extent (or frequency, as appropriate) of: memory loss; depressed mood; anxiety; panic attacks; sleep impairment; impaired judgment, speech, impulse control and/or thought processes; neglect of personal hygiene and appearance; suicidal ideation; delusions and/or hallucinations; gross impairment in thought processes or communication; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); and disorientation to time or place due to the PTSD.  

The examiner should also render a multi-axial diagnosis, including assignment of a Global Assessment of Functioning (GAF) scale score that represents the level of impairment due to the Veteran's PTSD (and any other acquired psychiatric disorder found), and an explanation of what the score means.

The examiner should specifically indicate whether the record reflects any change(s) in the severity of the Veteran's PTSD at any point(s) since September 26, 2007, the effective date of the award of service connection for PTSD.  If so, the psychiatrist or psychologist is asked to note the approximate date(s) of any such change(s), as well as provide an assessment of the severity of the Veteran's PTSD at each date.

The examiner should also clearly state whether it is possible to separate the symptoms of any other acquired psychiatric disorder (if found to be not related to service or the service-connected PTSD) from those of the Veteran's service-connected PTSD.  

If so, the examiner should provide a detailed list and explanation of specific psychiatric symptoms due to any nonservice-connected acquired psychiatric disorder and a detailed list and explanation of psychiatric symptoms due to the service-connected PTSD.  If not, the examiner should clearly so state, and indicate that the clinical findings and assessment(s) pertain to the Veteran's overall psychiatric impairment. 

A complete rationale should be given for all opinions and conclusions expressed in a typewritten report.

 4.  The Veteran must be given adequate notice of the date and place of any requested examination.  A copy of all notifications, including the address where the notice was sent must be associated with the claims folder.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claims.

5.  After completion of the above development, the Veteran's claim for an increased rating for PTSD  should be readjudicated.  The claim for secondary service connection for any other psychiatric disorder should also be adjudicated.  If the determinations remain adverse to him, he should be furnished with a Supplemental Statement of the Case and given an opportunity to respond thereto.

Thereafter, as indicated, the case should be returned to the Board for the purpose of appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


